Beck, J.
1. It appearing that since the refusal of the injunction prayed for in the court below the defendants have done all that was sought to be enjoined, and that no supersedeas was granted, the writ of error will be dismissed.
2. Where certain citizens and taxpayers of a county filed an equitable petition against the county, th'e tax-collector thereof, and the sheriff, *405seeking to enjoin the collection of a' part of the tax levy for a given year, and the court refused the injunction upon the interlocutory hearing, which judgment was brought here for review, this court will not undertake to decide the questions raised in the bill of exceptions where it is made to appear that subsequently to the refusal of the injunction the petitioners paid the tax the collection of which they sought to have enjoined, but the writ of error will be dismissed without prejudice to • any of the rights of plaintiffs in error.
November 19, 1910.
Petition for injunction. Before Judge Wliipple. Irwin superior court. January 27, 1910.
J. B. Wall and Otis II. Elkins, for plaintiffs.
E. J. Quincey, for defendants.

Writ of error dismissed.


All the Justices concur.